Alfred Paniccia, Jr., Esq. Sr. Assistant County Attorney Broome County
You ask whether a deputy sheriff who is in the competitive class of the civil service must file successive oaths of office subsequent to each election of a sheriff.
The Public Officers Law requires every appointive public officer to take and file an oath of office prior to the discharge of any of his official duties and within thirty days after notice of his appointment or within thirty days of the commencement of his term of office (Public Officers Law, §§ 10, 30[1][h]). The refusal or neglect of such individual to file his oath within that period of time creates a vacancy in the office (id., § 30 [1][h]). Civil Service Law, § 62, which applies to oaths of public employees as distinguished from public officers, requires the taking of an oath only upon original appointment or upon a new appointment following an interruption of continuous service.
As persons in the competitive class of the civil service your deputy sheriffs are appointed without a fixed term and are not reappointed subsequent to each election of a sheriff (see, Civil Service Law, §61). A person permanently appointed in the competitive class of the civil service may be removed only for cause in accordance with the procedures of sections 75 and 76 of the Civil Service Law. Such individual, therefore, must take and file an oath at the time of his appointment, but he does not have to file successive oaths during the period of his continuous service. The law requires an oath after an election, appointment or reappointment but not during the continuous service of a competitive class employee (Civil Service Law, § 62; Public Officers Law, §§ 10, 30[1][h]; Op Atty Gen [Inf] 81-45). Public officers or employees who are appointed to fixed terms are required upon reappointment to a new term to take and file a new oath of office.
We conclude that deputy sheriffs who are in the competitive class of the civil service are not required to file successive oaths of office subsequent to each election of a sheriff.